MEMORANDUM **
This is a petition for review of the Board of Immigration Appeals’ (“BIA”) order adopting and affirming an Immigration Judge’s order denying petitioners Maria Rosalva Morales Pena and Leydi Jazmín Morales Pena’s applications for cancellation of removal.
A review of the petition for review, the motion for stay of removal, and the administrative record, demonstrates that petitioner Leydi Jazmín Morales Pena has presented no evidence that she has a qualifying relative as defined in 8 U.S.C. § 1229b(b)(l)(D). See Molina-Estrada v. INS, 293 F.3d 1089, 1093-94 (9th Cir.2002). The BIA therefore correctly concluded that, as a matter of law, petitioner Leydi Jazmín Morales Pena was ineligible for cancellation of removal. Accordingly, respondent’s motion for summary disposition in part is granted with regard to petitioner Leydi Jazmín Morales Pena because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam).
We have reviewed the petition for review and motion for stay of removal, and we conclude that petitioner Maria Rosalva Morales Pena has failed to raise a color-able constitutional or legal claim to invoke our jurisdiction over this petition for review. See Romero-Torres v. Ashcroft, 327 F.3d 887, 892 (9th Cir.2003); Torres-Aguilar v. INS, 246 F.3d 1267, 1271 (9th Cir.2001). Accordingly, respondent’s motion to dismiss this petition for review in part *155for lack of jurisdiction with regard to petitioner Maria Rosalva Morales Pena is granted. See 8 U.S.C. § 1252(a)(2)(B)(i); Romero-Torres v. Ashcroft, 327 F.3d 887, 892 (9th Cir.2003); Montero-Martinez v. Ashcroft, 277 F.3d 1137, 1144 (9th Cir.2002).
All other pending motions are denied as moot. The temporary stay of removal and voluntary departure confirmed by Ninth Circuit General Order 6.4(c) and Desta v. Ashcroft, 365 F.3d 741 (9th Cir.2004), shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.